Scott, C. J., and Farmer, J., dissenting: In cases of this character “persuasion” is not, in and of itself, unlawful. The majority opinion does not hold otherwise, but in our judgment this court should now determine that the injunction writ in the case at bar, in so far as it forbids “unlawful persuasion,” is void. When the language used by the striker becomes unlawful it is no longer persuasion. The expression “unlawful persuasion” is therefore a contradiction in terms. As to another branch of the case, we think that when it is charged that an injunction has been violated by acts which are forbidden by the criminal law of the State, the persons charged should not be punished unless the evidence of their guilt is sufficient to convince beyond a reasonable doubt.